        Case 1:17-cv-01240-DAD-EPG Document 105 Filed 01/15/21 Page 1 of 2


                          UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA



 FRANK WELLS,                                        Case No. 1:17-cv-01240-DAD-EPG (PC)
                          Plaintiff,
                                                     ORDER SETTING SETTLEMENT
                                                     CONFERENCE VIA ZOOM
 v.
                                                     ORDER & WRIT OF HABEAS CORPUS
                                                     AD TESTIFICANDUM
 ROSA GONZALES,
                          Defendant.


The settlement conference that is currently set for February 18, 2021, at 10:30 a.m., will be
conducted by Zoom video conference. Frank Wells, CDCR #F-06517, a necessary and material
witness for the settlement conference, is confined in Mule Creek State Prison (MCSP), in the
custody of the Warden. In order to secure this inmate’s attendance it is necessary that a Writ of
Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate before
Magistrate Judge Sheila K. Oberto, by Zoom video conference from his place of confinement, on
Thursday, February 18, 2021, at 10:30 a.m.

                              ACCORDINGLY, IT IS ORDERED that:

      1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
         commanding the Warden to produce the inmate named above, by Zoom video
         conference, to participate in a settlement conference at the time and place above, until
         completion of the settlement conference or as ordered by the court. Zoom video
         conference connection information will be supplied via separate email.

      2. The custodian is ordered to notify the court of any change in custody of this inmate and is
         ordered to provide the new custodian with a copy of this writ.

      3. The Clerk of Court is directed to serve a copy of this order via fax on the Litigation
         Office at Mule Creek State Prison at (209) 274-5018 or via email.

      4. Any difficulties connecting to the Zoom video conference shall immediately be reported
         to Wendy Kusamura, Courtroom Deputy, at wkusamura@caed.uscourts.gov.

                     WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, MCSP, P. O. Box 409099, Ione, California 95640:

WE COMMAND you to produce the inmate named above to testify before Judge Oberto at the
time and place above, by Zoom video conference, until completion of the settlement conference
or as ordered by the court.
\\\
\\\
     Case 1:17-cv-01240-DAD-EPG Document 105 Filed 01/15/21 Page 2 of 2
FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

IT IS SO ORDERED.


   Dated:    January 15, 2021                        /s/
                                              UNITED STATES MAGISTRATE JUDGE
